Case 1:20-cv-04831-LAK Document 21-1 Filed 08/18/20 Page 1 of 2




          EXHIBIT A
8/14/2020             Case 1:20-cv-04831-LAK
                                         LiebowitzDocument
                                                  Law Firm PLLC. 21-1      Filed
                                                                 Mail - Miley Cyrus08/18/20         Page 2 of 2
                                                                                   Possible Infringment



                                                                                               Luke Kuller <lk@liebowitzlawfirm.com>



  Miley Cyrus Possible Infringment
  Tatiana Kevych <tianakevych@gmail.com>                                                                    Mon, Mar 16, 2020 at 5:07 PM
  To: casereview@liebowitzlawfirm.com
  Cc: Luke Kuller <lk@liebowitzlawfirm.com>




     5 attachments




                     Screenshot_20200316-155613_Instagram.jpg
                     656K




                            2.12.20_MileyCyrus (1).jpg
                            3656K




                            DSC_1819.JPG
                            10993K




            New Possible Infringement (MileyCyrus).txt
            2K
            New Possible Infringement (Miley Cyrus).docx
            8K




https://mail.google.com/mail/u/0?ik=bf9c91a7d0&view=pt&search=all&permmsgid=msg-f%3A1661356304849662125&simpl=msg-f%3A1661356304849662125&…   1/1
